Per Curiam.—
Whatever jurisdiction is exercised by the courts in Pennsylvania, so as to enforce the doctrines of a court of equity, yet we cannot perceive in this case, on the statement of facts, what is the precise equity between the parties. Nor is it available to us to settle that equity, if any exists, on a mere motion to set aside an execution, or to direct the sheriff as to the manner in which he shall execute it. The judgment is regular, there is no allegation of payment, and the execution is against the lands bound by the judgment. This rule must therefore be discharged, leaving Robertson, the ierre tenant of one of the properties, to pursue a remedy in another mode, either against the plaintiff, the sheriff, or the other terre tenants, if he has a right which can be enforced.
Rule discharged.